Citation Nr: 1131917	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  11-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder (previously claimed as posttraumatic stress disorder (PTSD) and a mental disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, depressive disorder, major depression, and bipolar disorder, and to include as secondary to the Veteran's service-connected paroxysmal ventricular tachycardia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1984.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record at the July 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied service connection for a mental disorder.

2.  An unappealed October 2006 rating decision denied service connection for PTSD.

3.  The evidence pertaining to the Veteran's acquired psychiatric disorder submitted subsequent to the October 2006 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

4.  The Veteran's current acquired psychiatric disorder is shown to be etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The RO's June 1996 rating decision that denied service connection for a mental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The RO's October 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection for the Veteran's acquired psychiatric disorder, to include PTSD, depression, major depression, depressive disorder, and bipolar disorder, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a June 1996 rating decision, the Veteran was denied service connection for a mental disorder, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that the records did not show a relationship between the Veteran's current mental disorder and his service-connected disabilities.
In an October 2006 rating decision, the Veteran was denied service connection for PTSD, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that the records did not show a current DSM-IV diagnosis of PTSD.

In October 2009, the Veteran filed a claim to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, a Board hearing transcript, personnel records, lay statements, private and VA treatment records, and VA examinations have been added to the record since the last final RO denial in October 2006.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996).

This evidence is also material.  As noted above, the Veteran's claim was most recently denied because he did not have a current PTSD diagnosis.  Since that October 2006 rating decision, private treatment records dated from September 2009 to December 2009 repeatedly diagnose the Veteran with the requisite DSM-IV diagnosis of PTSD.  This bears directly and substantially upon the specific matter under consideration and is significant enough that it must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.


Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

In addition, if a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Further, service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

PTSD in particular requires: (1) a current medical diagnosis of the disorder (in accordance with DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran has a current diagnosis of bipolar disorder from a private treatment record dated in September 2009.  A private treatment record dated in December 2009 diagnoses the Veteran with major depression.  The Veteran also has a current diagnosis of depression from a private treatment record dated in March 2010.  Additionally, the May 2010 VA examiner diagnosed the Veteran with depressive disorder.  

Furthermore, the Board finds that the Veteran has a current diagnosis of PTSD according to the DSM-IV criteria.  As previously mentioned, private treatment records dated from September 2009 to December 2009 repeatedly diagnose the Veteran with the requisite DSM-IV diagnosis of PTSD following examinations of the Veteran.  Additionally, VA treatment records dated in December 2009 and July 2010 diagnose the Veteran with PTSD following examinations of the Veteran.  Further, two of the Veteran's VA treating physicians submitted medical opinions dated in July 2010 and August 2010, in which the physicians indicate that the Veteran has a current diagnosis of PTSD.  In contrast, the May 2010 and October 2010 VA examiners determined that the Veteran did not have PTSD according to the DSM-IV criteria, but provided no discussion of the previous PTSD diagnoses, or insight on why there are discrepancies between the diagnoses.  The law allows the Board to find in the Veteran's favor in this case since there is probative evidence for and against the Veteran's claim as to whether he has this requisite diagnosis of PTSD.  VA must resolve reasonable doubt in his favor and conclude he has the necessary diagnosis.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In regards to an in-service incurrence of his current psychiatric disorder, the Veteran's service treatment records (STRs) are negative for any psychiatric treatment or complaints.  Nonetheless, the Board finds that there is evidence supporting the in-service incurrence of his current psychiatric disorder.  
The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD, in part, varies depending on whether the Veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes the Veteran engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  Here, the evidence of record does not establish that the Veteran engaged in combat with the enemy.

Instead, in regards to his in-service PTSD stressor, at his July 2011 Board hearing, the Veteran testified that during his chemical warfare training, he was waiting with his fellow soliders for the trucks to pick them up when they had "CS gas" (also known as "tear gas") popped on them.  The Veteran's sergeant then lifted the Veteran's gas mask up and sprayed another canister of the gas into his mask.  The Veteran stated that he was unable to see out of his mask and unable to breathe.  The Veteran testified that he started to panic and began fearing for his life.  The Veteran testified that at the time he "was getting ready to die because of the simple fact [that] I had so much gas and things in my mask to where I couldn't breathe, I couldn't function.  I couldn't think, I couldn't do anything.  I just felt like I was at the end because I had no escape at that particular moment from the situation."  The Veteran reported that he eventually ripped the mask off and started running extremely fast away from the situation.  The Veteran stated that he then ran to the barracks and passed out.  He was then medivaced to a hospital, where he underwent two heart catheterization procedures.  The Veteran was then discharged from the military for his heart disorder.   

The Board finds that the Veteran's contentions in this regard have been sufficiently corroborated by the evidence of record.  Specifically, the Veteran's service treatment records (STRs) and personnel records demonstrate that the Veteran was medically discharged from the military due to his heart disorder.  Prior to his military discharge, in October 1983, the Veteran suffered a relapse of his heart symptoms after performing "Bald Eagle exercises."  There is no description in the records of what these exercises entailed.  However, the Veteran's relapse was of such severity that the record indicates he had to be medivaced to the hospital.  The records also document the procedures that were performed on the Veteran's heart.  Thus, the Board finds that these records sufficiently corroborate the Veteran's July 2011 testimony of his in-service PTSD stressor.  The Board finds no reason to doubt the credibility or the competency of the Veteran's statements.  His contentions are internally consistent and consistent with the record as a whole.  
In addition, the file contains medical opinions relating the Veteran's current psychiatric disorder to his active military service.   Specifically, in July 2010 and in August 2010, both of the Veteran's VA treating physicians submitted medical opinions, in which they determined that the Veteran's current PTSD is related to the "trauma" that he experienced during his active military service.  These medical opinions were based on the physicians' physical examinations and interactions with the Veteran.

The claims file contains no evidence to the contrary of this nexus opinion regarding direct service connection.  To date, the Veteran has not been afforded a VA examination addressing direct service connection.  The claims file contains negative nexus opinions regarding secondary service connection, but since the Board finds there is sufficient evidence to grant the claim on a direct basis, the Board does not need to discuss the theory of secondary service connection.  The Board finds that at the very least, the evidence is in equipoise as to the relationship between the Veteran's current psychiatric disorder, to include his PTSD, depression, depressive disorder, major depression, and bipolar disorder, and his active military service.  Resolving all doubt in favor of the Veteran, the evidence supports an award of service connection for the Veteran's acquired psychiatric disorder.  38 C.F.R. 
§ 3.102; Alemany, 9 Vet. App. at 519.  

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's appeal.  This is so because the Board is taking action favorable to the Veteran by reopening and granting the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.

The claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, depressive disorder, major depression, and bipolar disorder, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


